In an action to recover under an automobile insurance policy issued by defendant, plaintiff appeals from an order of the Supreme Court, Nassau County, entered February 11, 1980, which denied plaintiff’s motion for summary judgment. Order affirmed, with $50 costs and disbursements. We agree that a question of fact exists as to whether plaintiff was operating the insured vehicle for a business use at the time of the accident. However, contrary to Special Term’s finding, we conclude that upon an examination of the policy and the entire record, there is an additional question of fact as to the extent of the coverage intended by the parties, which must be determined at a plenary trial. Mangano, J. P., Gulotta, Cohalan and Margett, JJ., concur.